Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 1 of 14

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

SAMSON RACIOPPI,
Plaintiff,

v.

GOVERNOR CHARLIE BAKER, in his
personal and official capacity as Governor for
the STATE OF MASSACHUSETTS; MAYOR
MARTIN WALSH, in his personal and official
capacity as the Mayor for the CITY OF
BOSTON; COMMISSIONER WILLIAM
EVANS, in his personal and official capacity
as the Commissioner for the Boston Police
Department,

Plaintiff.

AMENDED COMPLAINT

CIVIL ACTION NO. 20-cv-11357

 
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 2 of 14

AMENDED COMPLAINT (Jury Trial Requested)

Plaintiff Samson Racioppi (“Samson”’) for his Complaint against Defendants Charlie Baker
(“Governor Baker”), Martin Joseph Walsh (“Mayor Walsh”), former Boston Police Department
Commissioner William Evans (“Commissioner Evans”), the State of Massachusetts (“State’’), the
City of Boston (“Boston”), Boston Police Department, (“Police”), (collectively, “Defendants”’),

states as follows :

INTRODUCTION

This is an action brought under 42 U.S.C. 1983, and the First and Fourteenth
Amendments to the United States Constitution for damages and declaratory relief against the
State of Massachusetts and its Governor Charlie Baker; the City of Boston and its Mayor Martin
Walsh; and the Boston Police Department and its former Commissioner William Evans. Plaintiff

Samson Racioppi hereby demands a trial by jury.

PARTIES

1. Samson Racioppi is an Army veteran and a free-speech activist devoted to Constitutional
values. He was attending college full-time at the time of the allegations. Samson
currently resides in Salisbury, MA.

Samson Racioppi

8 Main Street

Salisbury, MA. 01952
samracioppi(@gmail.com

(978) 518-6564
5.

Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 3 of 14

Charlie Baker is the Governor of the State of Massachusetts and is vested with all

executive and administrative powers of Massachusetts and is responsible for the proper
|

administration of all affairs of the State. Governor Baker currently resides in Swampscott,
MA.

Governor Charlie Baker

49 Monument Ave. |
Swampscott, MA. 01907

(617) 725-4005

Mayor Walsh is the duly elected Mayor of the City of Boston. As Mayor he is vested with

all executive and administrative powers of the City and is responsible for the proper

administration of all affairs of the City. Mayor Walsh currently resides in Dorchester,
MA.

Mayor Martin Walsh in his personal and official capacity
1 City Hall Square

Boston, MA. 02201

(617) 635-4034

Commissioner William Evans oversaw operations of the Boston Police Department from

January 2014 to August 2018.

BPD Commissioner William Evans

One Schroeder Plaza

Boston, MA. 02120
(617) 343-4500 |

JURISDICTION AND VENUE

Jurisdiction is proper in this District pursuant to 28 U.S. Code §1331 because Samson

asserts a cause of action under Federal Law. Samson alleges a cause of action under the
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 4 of 14

First and Fourteenth Amendments of the United States Constitution, as well as the 42

U.S. Code §1983 Civil action for deprivation of rights.

GENERAL ALLEGATIONS

Samson’s role in the event

6.

10.

Il.

On August 11 & 12, 2017, in Charlottesville VA, a white nationalist “Unite the Right”

rally occurred, On August 12, 2017 Heather Heyer was killed when a vehicle plowed

through a crowd of people.

Heather Heyer’s death caused nationwide media to focus on the upcoming Boston Free

Speech rally, scheduled a week later on the Boston Common.

There was no relationship between the rally in Charlottesville and the rally in Boston.

Prior to the events in Charlottesville, Samson vs originally going to attend the event as a

spectator. After Charlottesville, many speakers were either disinvited or backed out from

participating. On August 15, 2017 Samson reached out to the organizers and asked to
become a speaker. He was added as a headline speaker the next morning.

After being appointed as a headline speaker, Samzon performed numerous media

interviews where he stated “I’m not a white Supremacist. I’m not a neo-Nazi. I’m not a

member of the KKK.” Samson also stated that if members of those hate groups were to
attend, he would side with the protesters “as long as the protesters are also not

extremists.” These statements were widely distributed via the media.

On August 19, 2017 Samson arrived at the Common intending to speak at the bandstand.

He walked around the gathering crowd and spoke with multiple protesters. Samson
12.

13.

14.

15.

16.

17.

Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 5 of 14

openly stated that he was a headline speaker for the event, and many protesters were open
to his message. Samson walked through the crowd without any security issues from
protesters.

Prior to the event’s start time, Samson approached a police officer standing near the outer
perimeter of the secure area. Samson informed the police officer that he was a headline

|
speaker, and that he needed to gain access to the bandstand. The unidentified police
officer told Samson that he could not let him in, bt if he walked clockwise around the
perimeter he would find an entry point.
Samson walked clockwise around the perimeter looking for the entrance. At that point he
found numerous members of the media also attempting to gain entry. Samson performed
a couple of quick interviews with the media before continuing to seek entry.
Samson again approached the outer perimeter of the secure area, but there were no police

officers to let him in because they moved to the inner perimeter. Samson talked with
many members of the public, including media and protesters, who stated the police were
not letting anyone inside. |

Once it was clear to Samson that we would not be allowed inside the secure area, he
continued walking around the crowd speaking with protesters and the media.

A short while later, Samson observed the flags being removed from the bandstand and the
speakers being ushered away with a police escort.

The crowd of protesters quickly dispersed. Samson and his friends stayed on the

Common until he received a phone call from an organizer stating that a very large crowd

of more protesters was about to arrive, and the organizer stated they may be violent. The
18.

19.

Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 6 of 14

organizer also stated to Samson that a large group of riot police were about to ‘clear’ the
Common.

Samson observed the crowd marching down Charles Street. They were making a lot of
noise and carried signs.

Samson and his group immediately left the Common.

Mayor Walsh’s Role in the Event

20.

21.

22.

Mayor Walsh was in charge of overseeing the executive operations of Boston during the
time in question.

Mayor Walsh stated to the media on August 12, 2017, “The whole premise behind what
they’re doing there — the white supremacist group and the neo-Nazis, I don’t quite

understand what their message is. From my understanding they want to come to Boston

next week. There’s no place for that type of hate.” This statement was clearly in reference

to the upcoming free-speech rally scheduled in Boston that Samson planned to attend and

speak at. This statement was repeated numerous times on nationwide media.
On August 13, 2017 Mayor Walsh used his platform as Mayor of a major metropolitan

city and said to the press “We don’t need this type of hate. So my message is clear to this

group. We don’t want you in Boston. We don’t want you on Boston Common. We don’t

want you spewing the hate that we saw yesterday, and the loss of life.” This statement

was clearly made in reference to those organizing and attending the upcoming

free-speech rally and was repeated on numerous national media news outlets reaching

millions of viewers. |
23.

24.

25.

26.

Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 7 of 14

On August 14, 2017 Mayor Walsh continued to falsely and maliciously accuse the
free-speech group as being white supremacists, neo-nazis, and domestic terrorists, while
indicating that he will use his power as Mayor to prevent the group from engaging in
Constitutionally protected activities by stating: “We reject racism, we reject white

supremacy, we reject anti-Semitism, we reject the KKK, we reject neo-Nazis, we reject

domestic terrorism and we reject hatred, and we will do every single thing in our power
to keep hate out of our city.” This statement was repeated on numerous national media
news outlets, also reaching millions of viewers.

|
Between August 14 to 18, 2017 Mayor Walsh repeatedly stated to the media that the

organizers of the upcoming free-speech rally werd hateful and used rhetoric indicating
that the free-speech rally may intentionally become violent.

On August 18, 2017 with Governor Baker and Commissioner Evans in front of a “City of
Boston” banner during a press conference, Mayor Walsh disregarded a question asked by
the media about how the organizers of the free-speech rally can be categorized as a hate
group because they invited a representative of Black Lives Matter, (“BLM”) to speak:

“No, I think that—who invited them? No, I don’t|know, I didn’t hear that. That’s

 

something— I don’t know.” He then continued to equate the group as hateful, even

though they invited BLM—A movement fighting for the rights of African-American

On August 19, 2017 the City executed its security plan developed by Mayor Walsh and

people—to speak.

the other Defendants, which deprived Samson of; | his Constitutionally protected rights.
27.

Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 8 of 14

During the free-speech rally, Mayor Walsh marched with protesters against the

participants of the free-speech rally.

Governor Baker’s Role in the Event:

28.

29,

30.

31.

Governor Baker is in charge of directing and overseeing all actions taken by the

On August 18, 2017 Governor Baker held a joint press conference where Mayor Walsh

executive branch of the State of Massachusetts.

made defamatory statements to the press regarding Samson and the free-speech rally.
Governor Baker’s presence at this press conference gave additional credibility to Mayor
Walsh’s false and damaging rhetoric.
On August 18, 2017 Governor Baker stated that he and the State of Massachusetts were
working closely with Mayor Walsh and the City to coordinate efforts in Boston for the
upcoming free-speech event.
Governor Baker planned and coordinated a security plan in conjunction with the other
defendants in response to the August 19, 2017 free-speech rally which resulted in the

|

denial of media, participants, speakers, and Samson, from attending or engaging in their

Constitutionally protected activities.

BPD Commissioner William Evans’ Role in the Event

32.

Commissioner Evans worked closely with other defendants to develop a security plan for

the permitted free-speech rally on August 19, 2017.
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 9 of 14

33. On August 18 during a press conference, Commissioner Evans stated that the city is used
to handling large crowds and after coordinating with State and Federal officials, he is
confident that there are no security threats.

34. During the free-speech event, Police executed the jecunty plan which excluded members
of the media, participants, and speakers including Samson from engaging in their
Constitutionally protected activities.

35. After the free-speech event concluded, Commissioner Evans expressed his satisfaction to
the media that participants were excluded from en 3 aging in their Constitutionally

protected activities: “We had a job to do. We did a great job. I’m not going to listen to

people who come in here and want to talk about hate. And you know what? If they didn’t

 

get in, that’s a good thing because their message isn’t what we want to hear.” This clearly

indicates that the restrictive measures taken against the free-speech participants including

Samson were not solely based on public safety concerns.

COUNTS

 

Claim 1: Defendants Deprived Samson of First Amendment right to exercise free-speech when

he was unreasonably denied access at a public event run by them.

36. Defendants Governor Baker, Mayor Walsh, and Commissioner Evans planned and
executed the City's response to a free-speech rallyjon August 19, 2017. At that event,

Samson was unreasonably prevented by uniformed police officers from performing his

speech as an advertised speaker.
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 10 of 14

37. This action was unreasonable since there was no threat to the public and preventing
Samson from speaking at this event did not benefit the community in any way but in
contrast it violated a citizen’s right to free speech. Defendants had knowledge of the fact
that the event was not dangerous as on August 18, 2017 the Commissioner stated that he
spoke to the FBI and established that “there’s no threats to this march tomorrow.”

38. Defendant Mayor Walsh stated numerous times in the media that if it were up to him, the

city would not provide a permit to the free-speech organizers or allow them to engage in

|

|

their constitutionally protected activities. |

39. Samson attempted to engage in a Constitutionally protected activity by participating and
speaking at a planned and permitted free-speech rally. Defendants’ actions directly

prevented Samson from engaging in his Constitutionally protected activities by shutting

down access to the Parkman Bandstand.

Claim 2: Defendants deprived Samson of equal protection under the law when they

disproportionately allowed protesters to use their right to free speech while unreasonably

restricting Samson’s right to the same.

 

40. Thousands of protesters assembled on the Boston Common on August 19, 2017, to
protest who they thought were members of hate groups. The defendants made numerous
restrictions on what types of activities were allowed on the Common and then
disproportionately applied those restrictions to only participants of the free-speech rally;

not to those who chose to protest it. As a result of the disproportionate application of

10
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 11 of 14

security measures, Samson and others were denied their right to receive equal treatment

under the law--a violation of the Fourteenth Amendment to the Constitution.

Claim 3: Defendants Mayor Walsh and Commissioner defamed Samson when they made false

statements portraying him as a member of the KKK, neo-nazi, white supremacist, and racist.

41. Defendant Mayor Walsh stated to the media on August 12, 2017, “The whole premise

behind what they’re doing there — the white supremacist group and the neo-Nazis, I don’t

 

quite understand what their message is. From my understanding they want to come to
Boston next week. There’s no place for that type of hate.”

42. This statement equated the tragedy that occurred at an unrelated free-speech rally in
Charlottesville, VA, when a car plowed into a crowd and killed a young woman, with the
organizers, their speakers, and the participants of th upcoming free-speech rally planned
on August 19, 2017. The statement is false, it was made about all of the participants and
speakers of the upcoming rally, including Samson. The statement was said to the media
and widely reproduced to Samson’s community. Mayor Walsh was running for office at
the time and did not care whether the statements were true or not because of his campaign
and the attention he was receiving from the media, which clearly indicates malice.

43. On August 13th, Mayor Walsh used his platform as Mayor of a major metropolitan city
and said to the press “We don’t need this type of hate. So my message is clear to this
group. We don’t want you in Boston. We don’t want you on Boston Common. We don’t

want you spewing the hate that we saw yesterday, and the loss of life.” This statement

 
44.

45.

Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 12 of 14

was clearly made in reference to those organizing and attending the upcoming
free-speech rally.

After the free-speech rally concluded, Commissioner Evans stated “We had a job to do;
|

we did a great job,” he said. “I’m not going to listen to people who come in here and

want to talk about hate. And you know what, if they didn’t get in, that’s a good thing
’cause their message isn’t what we want to hear.” This statement characterized the
speakers and participants of the free-speech rally as individuals who wanted to talk about

hate. Commissioner Evans’ statement was broadcast in local and nationwide media

outlets.

 

On numerous other occasions throughout the week leading up to the event, Defendants
Governor Baker, Mayor Walsh, and Commissioner Evans characterized the free-speech
group, including Samson, as members of hate groups including the KKK, neo-nazis,
white supremacists, and racists. These false statements were repeated by the press
throughout the local and nationwide media, defaming the group, and were made with a
reckless disregard for the truth because of the intense media interest coinciding with

Mayor Walsh’s re-election campaign.

RELIEF

Count 1:

Nominal Damages -- $1 dollar for the violation of Samson's Constitutional rights.

 

Punitive Damages -- $100,000,000 because the defendants either intended to deprive Samson of

his rights or acted with reckless disregard for his Constitutionally-protected rights.

12
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 13 of 14

Count 2:

Nominal Damages -- $1 dollar for the violation of Samson’s Constitutional rights.

Punitive Damages -- $100,000,000 because the defendants acted intentionally or with reckless

disregard for Samson’s Constitutionally protected rights.

Count 3:
Nominal Damages -- $1 dollar for the violation of Samson's rights
Actual Damages -- $10,000,000 for the damage to Samson's reputation

Punitive Damages -- $50,000,000 because the statements were either intentionally defamatory or

were made with reckless disregard of whether they were true or not.

13
Case 1:20-cv-11357-MBB Document 13-1 Filed 11/05/20 Page 14 of 14

CERTIFICATION & CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if

specifically so identified, will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

| agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. | understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

Date of Signing [| / 05/2030

Signature of Plaintiff mtx >

Printed Name of Plaintiff Qa mS WA acs bP?»

 

14
